Citation Nr: 1127672	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  11-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The deceased Veteran had active service from August 1950 to March 1952.  The appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appellant's claim was subsequently transferred to the VA RO in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in April 2009.  The death certificate identified the immediate causes of death as prostate cancer.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of cold injuries of the bilateral upper extremities, each rated as 30 percent disabling from March 2004; residuals of cold injuries of the bilateral lower extremities, each rated at 10 percent disabling from June 1998 and 30 percent disabling from March 2004; a gunshot wound to the right scapular region with damage to muscle group IV, rated as 20 percent disabling from March 1952; a scar to the back with damage to muscle group XX with a retained foreign body and with a lumbosacral strain, rated as 10 percent disabling from April 1964; and a total disability rating based on individual unemployability from March 2004.  

3.  The evidence of record does not show that the Veteran's service-connected disabilities were continuously rated totally disabling for a period of 10 or more years immediately preceding his death on April [redacted], 2009, or that the Veteran was rated as totally disabled for a period of not less than 5 years from the date of his discharge from active duty.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.22, 3.105(a), 3.159, 20.1106, 20.1403 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated December 2009, the RO generally described the type of information and evidence that the appellant needed to provide in support of her claim.  The RO further explained to the appellant what evidence VA was responsible for or would assist in obtaining on her behalf in support of her claim.  The VCAA notice also explained to the appellant how VA determines the effective date.

The U.S. Court of Appeals for Veterans Claims (Court) has held that for dependency and indemnity compensation (DIC) benefits, VCAA notice must further include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

In the present case, the Board notes that the appellant was provided with adequate notice with respect to all three Hupp notice elements by virtue of the December 2009 VCAA notice letter.  Indeed, the RO specifically listed the Veteran's service-connected disabilities, explained how to support a claim for DIC based on a disability that was service-connected, and explained how to support a claim for DIC based on a disability that was not service-connected.  The RO specifically wrote that the appellant needed to provide medical evidence that the condition that contributed to the Veteran's death was caused by an injury that was incurred during active military service, that the Veteran died while on active service, or that he was rated totally disabled for a certain period of time.  

At any rate, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law for the reasons explained below.  The notice provisions and duty to assist provisions are not applicable to a claim where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

In light of the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of her duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for DIC.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue of entitlement to DIC under to the provisions of 38 U.S.C.A. § 1318 without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, under 38 U.S.C. § 1318 , VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non service-connected causes, if the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving or was entitled to receive compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010). 

In August 2001, VA temporarily suspended the adjudication of claims for DIC benefits under the provisions of 38 U.S.C. § 1318 where, as here, a veteran was not rated totally disabled for a continuous period of at least ten years prior to death, or at least five years from the veteran's release from active duty, in response to the decision of the United States Court of Appeals for the Federal Circuit in National Organization of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as such cases might involve "hypothetical entitlement."  The stay was to remain in effect pending completion of VA rulemaking specified by the Federal Circuit. 
Based on subsequent VA rulemaking, the Federal Circuit decided National Organization of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In NOVA II, the Federal Circuit revised the stay order imposed in NOVA I, directing VA to process all DIC claims (with certain exceptions not relevant here), including "hypothetical entitlement" claims.  Crucially, the Federal Circuit held that VA could properly construe the "entitled to receive" language of 38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., "hypothetical entitlement" claims, in which no claim was filed during the veteran's lifetime or where a claim had been denied and was not subject to reopening. 

The current version of 38 C.F.R. § 3.22  provides, in pertinent part, that "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and that the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for a continuous period of at least 10 years immediately preceding death but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime, and also where reopening could have occurred based on new evidence "consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA." See 70 Fed. Reg. 72,220 (Dec. 2, 2005) (codified at 38 C.F.R. § 3.22). 

Analysis

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318  are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. 
Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in January 1952 and died in April 2009.  Also noted above, he was not granted a total disability rating based on individual unemployability until March 2004.  Thus, it is clear that the Veteran was neither rated at 100 percent for at least the first five years after his discharge from service nor was he rated totally disabled for at least the last 10 years of his life. 

The next issue is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105(a) , previous determinations that are final and binding, including decision of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. 

In terms of the second and third means of prevailing on her claim, the appellant has not asserted that there was CUE in any previous rating decision or that missing service treatment records existed to reopen a previously denied claim.  In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).

VA must provide a medical opinion when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The appellant claims that the Veteran's service-connected gunshot wound left shrapnel in his body that made it impossible for doctors to conduct an MRI on him.  She further argues that an MRI would have impacted the outcome of his overall health and the remainder of his life by allowing his doctors to find and treat his cancer earlier.   

The Board notes that the Veteran was service-connected for a gunshot wound and was, in fact, unable to undergo an MRI because metal from the gunshot wound was still in his body.  Additionally, the Veteran's private doctor provided a speculative opinion, in which he stated that doctors would have "picked up" and treated his cancer sooner with an MRI.  The death certificate did not make any mention of the Veteran's retained shrapnel fragments playing any contributory role in his death.  Nevertheless, the appellant never received a competent medical opinion regarding whether the Veteran's service-connected residuals of a gunshot wound were either the principal or a contributory cause of his death.  Therefore, the Board is of the opinion that a medical opinion is warranted to determine whether the Veteran's shrapnel contributed to his death.  See Duenas v. Principi, 18 Vet. App. 512, 518 (2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for an appropriate clinician to provide an opinion as to the cause of the Veteran's death.  The claims file and a copy of this remand must be made available to and reviewed by the clinician in conjunction with the requested medical opinion.  The clinician should indicate in the report that the claims file was reviewed.
  
The clinician should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected retained foreign body (shrapnel) was a principal or contributory cause of his death.  A complete rationale for the opinion expressed must be provided.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


